Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  159965                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  SUNNYSIDE RESORT CONDOMINIUM                                                                        Elizabeth T. Clement
  ASSOCIATION, INC.,                                                                                  Megan K. Cavanagh,
           Plaintiff/Counterdefendant-                                                                                 Justices
           Appellant,
  v                                                                SC: 159965
                                                                   COA: 341116
                                                                   Gogebic CC: 16-000203-AV
  NEIL J. BECKMAN, BECKMAN HOLDINGS,
  INC., and MEINKE CONSTRUCTION, INC.,
              Defendants/Counterplaintiffs/Third-
              Party Plaintiffs-Appellees,
  and
  THOMAS BROWN, JANE BROWN, CLAIRE
  JAROS, RANDY SWONGER, and PAUL
  BUSCH,
            Third-Party Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 23, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2020
           p0323
                                                                              Clerk